Benedict, J.
This is a motion taken under the admiralty rule 53 to obtain a direction from the court as to the amount of security which shall be given by Belloni, the respondent in a cross-libel filed by the Compagnie Universelle du Canal Interoceanique against him in this court. The damages demanded in the action against Belloni are the sum of §20,000. It is sought in this motion to have the amount of the security fixed at not exceeding $6,000. The ground upon which this application is based is that Belloni cannot give security in the amount in the libel “without serious embarrassment to his business, and great expense and sacrifice.” In my opinion this affidavit does not show cause for a direction by the court that the security should be less than the sum demanded in the libel, namely, $20,000.